Bleckley, Justice.
1,. Whether in attachment, or in distress for rent, the statutory bond is for the payment of the recovery, or condemnation money. Code, §§3319, 4083. A bond for the production of the property may be binding as a common law bond, but certainly no judgment upon it can be entered up in the main case, or without an action upon the bond. Here, this summary mode of taking judgment was pursued, and for that reason the judgments were void.
2. The sheriff having refused to receive a good ,and sufficient affidavit of illegality, was subject to be enjoined from making the sale. 47 Ga., 400.
3. The prior affidavit of illegality, by Blain, was no impediment to an affidavit by Haines and Mitchell, the complainants in the bill. Blain’s property was not under seizure, nor was his affidavit made as agent, but in his own name and interest, as principal. 34 Ga., 268.
4. Was the bill multifarious? Both executions were between the same parties, levied by the same officer, on the same property, and were subject to the same objections. The relief prayed against one, and the grounds thereof, were identical with the relief prayed against the other, and the *526grounds thereof. The bill sought to ward off, by the same means, two blows, with two like instruments, aimed by the same parties 'at the same object. To exact a unity in the bill more strict than this, would be to go beyond the sticklers for the dramatic unities — the classical purists in dramatic composition, who are to be satisfied with nothing less •.than complete unity of time, of place, and of action. May not he who attacks with a double-barrel be resisted, just as if he shot with a single barrel?
5. Grant that all the defendants in the judgments must be parties to the bill, those left out may be brought in by amendment. The injunction, in the meantime, may hold matters in statu quo.
6. We can safely say there was no abuse of discretion in granting the injunction.
Judgment affirmed.